WWR#40396340

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

BABCOX MEDIA, INC.
PLAINTIFF,
vs.
TF] ENVISION, INC., ET AL.
DEFENDANTS,

and

SEAN-PATRICK HILLMAN
455 WEST 37" STREET, APT 2202
NEW YORK, NY 10018-4793

HILLSTORY MEDIA
455 WEST 37'4 STREET, APT 2202
NEW YORK, NY 10018-4793

NEW PARTY
DEFENDANTS

CASE NO. 5:19-cv-01786

Judge LIOI

AMENDED COMPLAINT

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

NOW COMES Plaintiff Babcox Media, Inc. (“Babcox”), by counsel, and pursuant to Civil

Rule 15 and the November 7, 2019 Order of this Honorable Court, for its Amended Complaint

against Defendants TFI Envision, Inc., Hillcorp, LLC and New Party Defendants Sean-Patrick

Hillman and HillStory Media, hereby states, alleges and avers as follows:

PARTIES

1) Plaintiff Babcox Media, Inc. (“Babcox”) is an Ohio corporation in good standing,

Entity No. 1886468, with its principal place of business located in Akron, Ohio.

1
2) Defendant TFI Envision, Inc. (“TFI’”) is named a Defendant herein. TFI is a
Connecticut Corporation, Business ID No. 0090141, with a principal place of business located in
Norwalk, Connecticut.

3) Defendant Hillcorp, LLC (“Hillcorp”) is named a Defendant herein. Hillcorp is a
Delaware limited liability company, File No. 6131123, with its principal place of business
located in New York, New York.

4. New Party Defendant Sean-Patrick Hillman (“Hillman”) is named a Defendant
herein. Upon information and belief, Hillman is a resident of New York, New York, doing
business by and through New Party Defendant Hillstory Media (“‘HillStory”) and Defendant
Hillcorp. To the extent that HillStory is a valid corporate entity, it is also named a New-Party
Defendant herein.

JURISDICTION AND VENUE

5. The court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(A) because there is
complete diversity of citizenship between the parties, and the amount in controversy exceeds
$75,000, exclusive of costs and interest. Personal jurisdiction and venue are proper in this
judicial district because, inter alia, the Defendants transacted substantial business in this district,
had substantial contacts with this district, engaged in tortious conduct in this district, and a
substantial part of the events or omissions giving rise to Plaintiff's claims occurred in this
district.

FACTUAL ALLEGATIONS
6. Plaintiff Babcox is supplier of media services in Ohio and elsewhere, including paper

and on line publications, which, acting in conjunction with advertising and media placement
2
companies such as the Defendants, connects brand marketers with niche audiences in the
automotive, auto care, power sports and truck fleet markets.

7. Defendant TFI is an advertising agency and media buyer for clients, including but not
limited to, those who wish to place automotive advertising in media created, controlled and
distributed by Babcox in Ohio and elsewhere, and is responsible to ensure that funds received
from advertisers to pay for TFI orders are paid to Plaintiff for its services.

8. TFI has negotiated and entered into numerous agreements with Plaintiff in Ohio,
bought and placed direct client advertising with Babcox in Ohio on numerous occasions between
2015 and 2019, paid Plaintiff for advertising services performed in Ohio pursuant to TFI’s
orders, and otherwise transacted business in this state on its own behalf, and in conjunction with
its agents Defendants Hillman, HillStory and/or Hillcorp. Defendants Hillman, HillStory and
Hillcorp are sometimes collectively referred to herein as “the Hillman Defendants.”

9. Plaintiff has provided media services for many years for advertisers such as Standard
Motor Products (“SMP”) and Old World Industries, including for orders placed between 2015
and May of 2019 by Defendant TFI individually, and jointly by TFI and its agents the Hillman
Defendants.

10. Upon information and belief, the Hillman Defendants provide advertising and media
buying services and ostensibly have expertise in the placement of electronic media in various on
line platforms, and worked in conjunction with, and as agent for, Defendant TFI with respect to
the advertising orders giving rise to this action. Prior to the transactions described herein where
TFI worked in conjunction with the Hillman Defendants, Babcox had never heard of or done
business with the Hillman Defendants,

11. In 2018, Defendant TFI contacted Babcox about placing various advertisements for
3
advertisers SMP and Old World Industries in certain of Plaintiff's media platforms, stating it was
working in association with its online advertising agent the Hillman Defendants, with the
understanding that the Defendants would place orders, receive payment for Babcox’s advertising
services from the advertisers and forward those funds to Plaintiff upon completion of its work.

12. Consistent with TFI’s representations, Plaintiff received Orders from the
Defendants, bearing both the TF] and HillStory letterhead logos, for approximately 80 separate
advertisements in a variety of media platforms. True and accurate copies of the subject
TFI/HillStory Orders are attached hereto as Exhibit 1.

13. The TFI/HiliStory Orders represented in pertinent part that “HillStory Media will bill
the advertiser, and upon receipt of payment due, will remit the amount due to media vendor
[Babcox] upon payment due date.”

14, Babcox fully performed all media services required under the TFI/HillStory Orders.

15. Upon information and belief based on Defendants statements, the advertisers fully
paid the Defendants for Plaintiff's work reflected in the TFI/HillStory Orders; however, the
Defendants failed to forward those funds to Babcox for its services upon the payment due dates,
or at any other time.

16. Despite repeated attempts to obtain payment for its work, and countless oral and
written promises that all of Defendants’ Orders would be paid, TFI and the Hillman Defendants
have failed and refused to compensate Babcox for its work.

COUNT I
(Breach of Contract)

17. Plaintiff incorporates the allegations set forth in Paragraphs | through 16, inclusive,

above, as if fully rewritten herein.
18. Defendants placed Orders for Plaintiff to perform approximately 80 separate
publication services, and Babcox fully, properly and faithfully performed all material aspects and
conditions precedent of those Orders,

19. Despite receiving payment from the advertisers for Plaintiff's work, Defendants
violated their agreements with Babcox by failing to pay for the Orders they placed, and are thus
in material breach of contract.

20. As a direct, proximate and foreseeable result of Defendants’ breach of contract,
Plaintiff is entitled to recover actual damages in the amount not less than $113,106.86, plus
interest, attorneys’ fees and the costs of this action.

COUNT Il
(Unjust Enrichment)

21. Plaintiff incorporates the allegations set forth in Paragraphs | through 20, inclusive,
above, as if fully rewritten herein.
22. Plaintiff provided valuable services to the Defendants at their request, which resulted

in profits to TFI and the Hillman Defendants.

23. Defendants requested and accepted the benefit of Babcox’s publication services, yet
failed and refused to pay Plaintiff for same, despite receiving payment from the advertisers, and
making repeated promises to pay.

24. As aresult of the foregoing, Defendants have been unjustly enriched and Babcox has
suffered a harsh, unreasonable forfeiture.

25, Asa direct, proximate and foreseeable result of Defendants’ unjust enrichment,

Plaintiff is entitled to recover actual damages an amount not less than $113,106.86, plus interest,

attorneys’ fees and the costs of this action.
COUNT Ill
(Fraud - The Hillman Defendants)

26. Plaintiff incorporates the allegations set forth in Paragraphs 1 through 25, inclusive,
above, as if fully rewritten herein.

27. The Hillman Defendants made material misrepresentations to Plaintiff with
knowledge of falsity or reckless disregard for the truth, with the intent to mislead, including but
not limited to, that Babcox would be paid when the Hillman Defendants received payment from
the advertisers for Plaintiff's work.

28. Plaintiff reasonably relied on the Hillman Defendants’ misrepresentations to its
detriment, and fully performed the publication services requested, and sustained damages
proximately caused thereby when the Defendants received advertiser payments for Babcox’s
work which they failed to forward to Plaintiff.

29. Asa direct, proximate and foreseeable result of the Hillman Defendants’ fraudulent
conduct, Plaintiff is entitled to recover actual damages an amount not less than $113,106.86, plus
punitive damages, interest, attorneys’ fees and the costs of this action.

COUNT IV
(Conversion - The Hillman Defendants)

30. Plaintiff incorporates the allegations set forth in Paragraphs 1 through 29, inclusive,
above, as if fully rewritten herein.

31. The Hillman Defendants received readily identifiable funds from advertisers for the
express purpose of paying Plaintiff for its publication services, but rather than paying Babcox
with those funds, wrongly exerted control over them and retained, disposed or converted the
money for their own purposes.

32. The Hillman Defendants have failed and refused to forward the money they received
6
for Plaintiff's services to Babcox, despite due demand and repeated promises of payment.

33. The Hillman Defendants’ conversion of Plaintiff's money was willful, wanton and/or
taken in conscious disregard for the great probability of harm to Babcox thereby.

34. As a direct, proximate and foreseeable result of the Hillman Defendants’ conversion,
Plaintiff is entitled to recover actual damages in an amount not less than $113,106.86, plus
punitive damages, interest, attorneys’ fees and the costs of this action.

COUNT V
(Declaratory Judgment — To Pierce Corporate Veil - The Hillman Defendants)

35. Plaintiff incorporates the allegations set forth in Paragraphs 1 through 34, inclusive,

above, as if fully rewritten herein,

36. Upon information and belief, Defendant Sean-Patrick Hillman is the controlling
owner, officer, shareholder and/or member of Defendant Hillcorp and HillStory, if HiilStory is
actually a valid corporate entity, and was actively and personally involved in the conduct giving
rise to Plaintiff's claims.

37. Defendant Sean-Patrick Hillman exercised such complete control over Defendants
Hillcorp and HillStory such that they had no separate mind, will or existence of their own, were a
mere fagade, and were his alter ego.

38. Defendant Hillman exercised control over Defendants Hillcorp and HillStory in such
a manner as to commit fraud, illegal acts and/or similarly unlawful conduct against Babcox,
including but not limited to, converting the money received from advertisers to pay for Plaintiff's
services for his own use.

39. Injury and unjust loss resulted to the Plaintiff from Defendant Hillman’s control and

the fraudulent, illegal and/or wrongful acts committed by and through his corporate entities.
40. Defendants Hillcorp and HillStory, upon information and belief, failed to
perform the corporate formalities and separation of finances, necessary to preserve their
corporate status.

41, Plaintiff requests that the court pierce the corporate veil of Defendants Hillcorp and
HillStory, and enter a finding declaring that Defendant Sean-Patrick Hillman is personally liable
to the Plaintiff for all damages sustained by Babcox herein.

DEMAND FOR RELIEF

WHEREFORE, Plaintiff Babcox Media, Inc. prays for judgment: (1) against Defendants
TFI Envision, Inc., Hillcorp, LLC, HillStory Media and Sean-Patrick Hillman, jointly and
severally, for actual damages in an amount not less than $113,106.86, plus interest, attorney fees
and the costs of this action; (2) punitive damages against the Hillman Defendants; and, (3) a
declaration that Plaintiff is entitled to pierce the corporate veil and hold Defendant Sean-Patrick
Hillman personally liable for any judgment awarded in favor of Plaintiff against his corporate

entities.

Respectfully submitted,

Weltman Weinberg & Reis Co. LPA

S:|Koq Y. Schechter

Scott S. Weltman (0044173)
Roy J. Schechter (0034689)
323 Lakeside Place Suite 200
Cleveland, OH 44113

(216) 685-1062

Fax (216) 363-6914
rschechter@weltman.com
Counsel for Plaintiff
CERTIFICATE OF SERVICE

A copy of the foregoing was filed on the 11" day of November, 2019, and served

electronically upon Counsel of record by the Court’s electronic filing system on the day this
Amended Complaint was accepted for filing; Defendant Hillcorp was served by ordinary mail:

Scott D. Simpkins

sdsimp@climacolaw.com

CLIMACO, WILCOX, PECA, & GAROFOLI CO.,, L.P.A.
55 Public Square, Suite 1950 Cleveland, Ohio 44113
Telephone: (216) 621-8484

Facsimile: (216) 771-1632

Alexander Mirkin
amirkin@offitkurman.com
OFFIT KURMAN

10 E, 40th Street 25th Floor
New York, NY 10016
Telephone: (212) 545-1900
Facsimile: (212) 545-1656

Attorneys for Defendant TFI Envision, Inc.
Hillcorp, LLC

311 West 43 Street Suite 14-131
New York, NY 10019
miLLSTORY | weptia

1776 Broadway | Suite 1610 | New York, NY | 10019

nS
“ore oars

 

 

Date:

3/22/18

Order Ref. #: PEAKBABO32218-1
Advertiser:
Product:

Old World Industries, LLC.
Peak Anti-Freeze / Coolant

 

Vendor:
Contact:
Phone:
Email:

 

WOW cor). 0);101 3, eee

TFI| envision...

 

THE COMBEETION FO CONVERSION AGENCY

 
 

Babcox Media, Inc,
Mike Maleski
330-676-1234 x219
mmaleski@babcox.com

Sp

ase

   

 

 

 

 

 

 

 

 

 

 

 

   

il i a Rs Ea I I gg RAP
Publication / Iswe/Run Space = Mitertal_ ri 1, NetMedia
i
lon Placement Start Date Date Closing Closing Unit Position Editorial Media Cost (USD) Insertions = Cireulation
Antifreeze: Coolant has
Adjacent to become a “forgotten
lOPEAK2018-PCTMO1 Counterman 5/1/18 May 4/17/18 4/24/18 Pat Antifreeze Editorial fluid” thanks to long life Print $3,995 i 38,176
additives,
Opposite Relevant PARTS, (Professional
IOP EAK2018-PCTMO2 Counterman 9/1/18 September B/LT/18 8/24/18 PAC Editorial OR RHP Automotive Repair Print $3,995 1 38,176
Front of Book Techniclan Survey}
Adjacent to Cooling
IOPEAK2018-PCTMO3 © Counterman «10/25/18 += October «= 9/28/18 10/5/18 pac System (Potential APEX Show Issue, ASE Print $3,995 1 38,176
P2 Test Prep Guide
Tepic) Editcrial
Total Media Cost: $11,985.00
Peralta Payment Due: Net 30 Days
Send Invoices To: Contact:
hiliSTORY Media Sean Jareck
1776 Broadway Sulte 1610 212.246.5520 , Gf fs
New York, NY 10019 sjareck@hillstory.com CFE? Vue iG
hillSTORY Media Authorized Signature
TFI Envision, Ine. Liz Ball
/111 Westport Avenue 203.845.0700
[Norwalk, CT 06851 liz@tfienviston.com 3/22/2018
Date :
riya Te —— Sy eee Sura REP ee ee ats
pres Prine : fe: ne Ray ei: ; i “et |
bade. tl et ld palatal Lea

    

nae errata ecru lit ei nie : sill bara Tih E
Materlals: Materials for each individual insertion will be sent nt di irectty from the advertiser to the publisher byt the Materials $ .DueD Gate listed above unleseotherwise Species
Invoices; All invoices myst be sent to hilSTORY Media only at the address above and NOT to advertiser, Include PO Number on all invaices, otherwise invoice will be sent back without processing

Other Terms: hilSTORY Media acts only as an agent for the advertiser and does not guarantee payment from the advertiser, who is solely responsible for payment ofthis order. hilISTORY Media will bill the advertiser aid,
upon receipt of payment due, will remit the amount due to media vendor upon payment due date. Jf hillSTORY Mecha does not receive payment from the advertiser before the Materials Due Date, then it may cancel this
order immediately upon notice and without further obligation to publisher, This 0 is tor a one time order only and HaISTORY Media may change. modify or cancel any or all parts of this |O without penalty upon written
notice (via email, Besimile, or otherwise) to publisher on or prior te spate closing and will have ne further obligation to publisher. Any unauthorized or incorrect insertions will be the responsibility of the media vendor
and not hilISTORY Media or advertiser. Ifthe advertisement runs incorrectly due to any fault of the media vendor neither hillSTORY Media nor advertiser shail be responsible for payment for the advertisement. By
accepting this 10, the media vendor understands ang agrees to be bound by all terns and conditions contained in this JO, No verbal agreements are recognized by the parties, This 1s the complete and exclusive
understanding of the parties with respect to this transaction. Facsimile or other copies shall be considered as originals. No additional or conflicting terms in any other documents of correspandence shall apply.

 

   
        

AU Mae ST aed acs

PLAINTIFF'S
EXHIBIT

HINSTORY Media
Confidential

     

ne Tn Ee er

  
 

Vay
mooSTORY | mepia @ TFI | envision...

 

 

1776 Broadway te GEG PAeow York, SY P 10019 EXERT ETT
1; fatal ¥
Order Ref, #: SMPBAB1220137 Date: 12/21/17
Advertiser: Standard Motor Products Vendor; Babrox Media, inc.
Contact: Sean Jareck tontact: Mike Maleski
Phone: 212 246.5520 Phone: 330-670-1234 «219
Email: slareck @hilstory.com Emall: mmaleski@babcex.com
See Media Plan Incorporated Hereln For Details On Ad Placement
Payment Cue Oate: Net 30 Days
Total Payment Due; $10,285 00
1 r
HISTORY Authorized Signature: ’ f tte UP ¢ ft
tT?
Publication / inet Marerlal ‘Grou Meds ina} Length of thew,
ou Pt Hue / hun Cote Chest Gouk en Petition Media Cort (US) Tdhorial PI Chee f lene !
oftermark ethews Dalhy 604560 9G, GE, or PNG i
1OSMP2ZO LED OL letter VAGASYUIVIE 20/7 Vesta Click thre URL Pata Bight $1,300.00 nfs week Bloch 2900
ahermarbeiNew) 3000250: IPG, GIF, oc PNG ET
{OSMP2018D31-01 pa ter W2flBIASA1B —LB2O/NF12fa Bf 1T Peer Pot.) trgial $1,100 00 wa eres ~ 15,000
afesmarbetNews 2000750: PG. G¥ or PNG Cy
(OSMP201603 1-02 Glebat a Yi L217 uss Chek-thru URL Fo. agital $0.00 nfa dweek Block 16,000
1OSMP20160300-0)  AltermarketNews com hanwary WON LaReyaT Tams Por € ‘Oyptat $1,100.00 fa i-Meeth 42,000 i
105MP20180920-01 BrakeancFromind.com January aye? ay22/i? Rew Pas.6 Digital $1,100.60 nfa i-AManth 33,000 -
Brake & Front End 3002750 IPG, GIF, or PNG -
TOSMP2018032-0) Newsletter MOALB-A/US/18 ERNST AN/Z2s57 Cligksthns URL Pos 1 Olgital 61,100.00 nik 1-Week (Mon} ae 24,055
tOSMP20300330-01 Counterman.com lanuary 1/30/17 1afaza? 72 Dynami Digital $1,300 G0 ne i Manth 27,000
Covnterman com Parallae: 36001000
1OSMP20180330-16 Partie UAS/ezia AyvzOf1t M5A8 Scrotta thea ? £Gwindow AGS Dagttial $3,200 00 nfe 1-Weeh 8,000 ~
1054P20180340-0) Import-Car.com donuary eRe 13/22/17 Ts Pa A ‘Digntat $1,100 00 ofa }-Moath 37,000
1OSHPZONIDIS Ol Tre Review Newtletler Jaruaty $270707 0 LRT 3002741 Pos. Oatal $1 100 06 ma i Manth _ 1762
1OSMP20180350 01 TeaReview.com January A2UOAN? 1222/17 728r00 Pos A Crgitat $1 100-00 wa 4 Month 17,000
‘Uundarhood Service 3001250 1°G. GH or PHG
IOSMP201€D37-01 Newsletter MASEL AR O/A7 M5/la Cuctetheu UAL Pos 2 Onguiat $1.10000 na i-Weeb Bock — 302
Tatal Met Media Cost: $10,285.00

 

Sr sr (ONS eaten

 

oe
haltSTGRY Media Contact; Sean Jareck TFI Envision, Ine Contact: Catharine Senith
LU? 76 Broadway Sutte 1610 Prong: 212.246 $520 111 Westport Avenue Phone: 203.845.0700 x10
New York, NY 10019 Ematt: Wareck@hlislory.com Nerwalk, CT O68S1 Emai: cathetina@ ifenviiion.com

e
t

a x :
ms teat fi

* z ; :
Silledgis Moterials for earh ondwigudalingerteon wall be gent dreethy teem the sdeeapaer laine pupkshes by tle forcing Gus Borg ate aboweasien ctieraise ipecPid

Pagan, AG dee fer abate sear io heiSIOR? Atcha oaig at lhe: addrens bee ami NOT te nite

Seber Tory RASTOAY Medes ache onde ot 27 ager tae fie advertyer ant more not guaranten Paymesit 1
pepeigs af punyment ets: wi peed dhe aunt od fo enedis wendy emer ni
wikea aonce aed Alene tether ohtigat ae dp puotehere Ty PD doe e one erie ero artes oly Ary unniihored or incoreeceIrserdlo ss will be ine eetpone bi

 

atu FO Nonbes on el inoines trae seat adi be nent beck wk ttt proces rg

 

   

m dadvebwe: phi aplety peyponuble for payment ob ens coder MISTORY Meda nib adi ine aaditaer end. upon
rent cee dar A tS TORY dMovis dos set fetes gee ee fast Wee advertiser atlas the Matceas Dug Date thectat rsay caneel his otter remedaicty
ne BE tne ies wengar ang mgt lids ay Atede or acvertiser If

the advertitemect ant mzarrerity due to ony last cf ube media vender neiine: hE STORY Media age advertiser sali be te ppene Ste For Sayenend for ihe alvertserent, By accenting mh6 PO, the med ter sot uades clans and agrech

¥9 be tgasg by ak te a cacd cond? ony rondaeoed [shi PG} berverval agedermesis ser eecgye ed Sy the pares Thue le ine copie ard evsielie eodertia cing af the pares wilt respect does Mancariie
sOuus rah be ronudrind ayer nunalt No adgitianal er cont ching Ecrmsin aay Ghee dotuenects ere

fespandener shal eerie

Fardiniin us glter

 

SPAY bina
 

 

 

 

 

 

 

 

army i
mL STORY | mepia MATFI envision...
1776 Broadway | Sulte 1810) New York NY f 1001S MATINEE Or
‘1 Tile] datas
Order Ral. #: SMPBABOSIOI8 Gate: 1/2/34
Advertiser: Standard Motor Products Vander: Babrcox Media, inc
Contact: Sean Jareck Cantact: Mike Ma'eski
Phone. 212.246.5570 Phone: 330 676 12342213
Email: slareck@hillstory.cam Email: mmateski@babrox com i
See Media Plan Incorporated Herein For Details On Ad Placement.
Payment Que Date: Net 30 Days
Total Payment ue: $17,323.00
1
WINSTORY Authorized Signature: ' eau ey “i yA
ors
ton Space Material Grew Medle ft ine { Length af Etiew.
togariors  Publbatlon {Placement eur /BunDate ‘iat Unk Postion Mesa coat (USD) Editarial ' eee F hrs :
aftermarkettiews Daihy ix
030-02 Newsletter aegis rysys@ Tae 605250 Pos 8 Dott = $4,100.00 2-weak Beck 8,200
afermarketiiews Global ix
41-03 Hewsherter 271/18-2/15/18 1fafid $/1818 3000250 fet I Ogita) $1,100.00 aa 2-week Blick oe 14,000
Aftermarkethews Global . : kx
11-04 Hewsletter 2U6/B-2e20IeYSVIB | aL ste 300n280 Pos Bgta $0.00 : week Block 16,000
0310-01 ee Ny RIZGIG-NA/AD ZAG S/N gag ett. topat Page Digital «$2,200.00 “ 1 week Bleck 16,000 .
firake & Front End in Wk I:
032-02 Newsletter WUte-wieses AaB Ase 300x240 fa a Inwez Olt $1,100.00 =" 1-Week (Thal a8 74,065
1320-02 BrakeAndFromEnd.com February wane | 1/is/18 720 Oynaenic Dipita £1,100 00 ” E merin 27,000
@33-01 CountermanNewtietter = 2/56/)8-2/78/t8 Vasile ayia 32002250 Pas 4 Orgita $1,199 00 ns Sivach Bleck a 24,000
D330-D2 Countermar.com February 1216 1785/18 W26n9o Dynami Bigita 51,100 00 =a } month 27,000 oy
0340-07 naport-Cae.com February yee 1s 72nd Dynemk Oigita $4,190 00 vs 1 Month 37.000 z
DIS-02 0 Tw Review Newsletter February vais 11818 3002250 Pos 3 Oita = $1,100 00 ph 1 Menth oo 47,782
o350-02 TereReview com February Wyld Wid 72x90 Pea A Oigtes = $4,100.00 _ i Month: 27,000 -
037-02 Thrace Seiya = n/Sfi af 18/18 300n25¢ Pos, i Digtat $1,100.00 I week Brock on 26,382
37-03 een 2/26/18 1/4/18 ffigyta fesse 300n259 Pos. 3 Digital $1,100.00 os i week Block on 24,362
0370-01 = UnderhoodServite.com February 1/2710 VAS8 726090 Oynamic Digtta! $1,100.90 ar i Month. 95.000
P3401 ImportCar February WU2Tiw 1/30/18 rae Sree ae Print 43,040.00 TPES Tech: Audi I 27,075 oe
Tire Focus: Winker
P38-01 Term Reviews February Wise 4720/18 pac Pe nara Print «= $3,040.00 Tires » Thre Service t 32,229 a
104; Rotation

 

 

 

 

 

Send lnvolces Te: i

fh ISTORY Meds Contact; Sean Jareck TF Envision, ine Tontact: Catherine Smith

1776 Broadway Sutie 1613 Phone: 212.246.5520 111 Wisiport Avenue Phone: 701.848 0700 130

New York, NY 10019 Cmarl; sjareck@halstory.com Norwalk, CT O6ES1 Email: eather ne@iflenvision com

mo = ———E = = a ra = lm a moscirs

al a ce el =

noe i papain pl penal hls stele ies ieee EA ant ely SP et as ie
Mgeovy: Materia (ar cach edie onsechae yal ee sent € recite Peer the aiver titer du dhe Bob! shes xy the Moterialy Due Deir insted abou: unlet5 othenacie guecatied

lageloes, Aaboepizet mash be tert to hosdOne Mec caty ot The adiresé above dad ROT te advertiter letinds PO Nuinterr ce all oeadees, ofieraise bene eld be seni back without procesring

Uther fet, ed ORY Bieia acts ony ce 40 ageal fer the adaget ver and geet pel evoramer payncn from ine advertiser, wha iy tuldly setom hie foe payment of tsk odes de STOAt eAeay wal bCi the advertner aed, ugdd recat a!
Sayneot dee will eer the gmeurs Cue io meus verdarupos payenent due cata a ATS TORY Meda does mt tecels ment fron the advertiser Uelure the (ideas dive Date then ipmoy con eles oder brat cinely aver ig bee sod
alkheva tether obbgs-on to eek ster Th er) ora on) tame lagertier andes arly Ary inuusiece ited ae inecriet skies iene wed bie Uda ce gaees bil of the murda wendgy and eo OC TORY Mledliee dfsertiuer [the acter bement «ums
Pmemrectly the to Shy faut Of ine tne s wender ether ETO SY Regia ko: adeapiees stall ae responyibls bys pepe the advestgement By arcepurg iba ?O the media enor dederitaacts deck ageder toe bowed by all lerena and
candebOns contend ik tay PD ta wpebal ageements ac recogracd by the patties Th ois the complete and cactet ee nderstanding of ihe parses wih Mtpedt to this annacton. Facsimile or pthne copes thai he coesidered 3 drigingl:
Wa oud Lowiter coe fhtieng team at ony Grher Gog urine: Or car eipo-deare pRab ap ply

  
  
 
 

an

 

 

rept they
ttt SEORY | auptia fa TFt | envision...

1776 Broadway | Suite 1610 | New York, MY | 10019 Tae
Palas } qt 4 ie]
Order Raf. & SMPGAH070518-2 Date: Ryésile Reed
Advertiser: Standard Motor Praduct: Vendor: Babcox Media, Inc,
Contact: Sean Jareck Contact: Mike Maleski
Phone: 212.246.5520 Phone: 330-670-1234 x219
Emall: sjareck@hililstory.com Email: = mmaleski@baboox com

See Media Plan Incorporated Herein For Details On Ad Placement.

 

 

 

 

Payment Due Data: Net 30 Days
Fotal Payment Due: $68,255.00
4 cy.
HWWSTORY Authorized Signature: + Sean LL ZL
easieis Publication / Placemant tigua /AunDate Space Cloalng eur Unit Podtion Pi ante nn ee Torn
030.03 aftermarkelNews Daly Newsletter Y16/18-/31/18 2issha Piri tal GOSu80 of Text ad Poi.9 0 Newsletter = 51,100.00 1x 2-week Glock 3200
bse aftermarketNew; Qaiy Newletter SAI/IB-5/15/18 anne 4fLTn 6O05n80 of Text ad Pos.6 Newslener $1,100.00 = Ix 2-wetek Bloch 805
Dq065 affermanquiews aly Hewserer BALLS 15/06 S/1/16 Ssis/is 6OSa80 or Textad Pow 9 Newsletter $1,100.00 Ja 2 week Glock ain
030-46 shermarte Wows Daly Newsletter I 1G0O-7/S1/18 GFLS/EG 6/29/18 605.80 or Tertad Po = Newsletier «= $1,100 00 Ue 2-week Bloch 8700
030-07 aftermachethews Oaiy Newsletter 9/16/L6-9/30/18 Gs lssha afat/ie 60580 or Testad Pos. @ 0 Newsleriar | SLIOO.OG = 1x 2-week Klock 3200
30-08 aftermarkeiNews Gally Newsletter 40/16/10-10/31/10 oyiite wy 605280 of Textad Px. 4 Newsletter «= SLLNOO0.OG) = dx 2-week Block 20
035-09 afuemarhathews Dally Newilerter Use 11/45/18 ipy1s18 WO/1S/1B 605280 a Test ad Pos.20  Newsletier $1,100.00 de 2-week Bloch a2
031-05 atenmarke (Mews Global Newileter a/1718-3/15/18 afe wij 300x250 or Text ad Pos. 1 Newletter $2,100.00 a 2-week Block 16.000
031-06 ahermarkathews Global Newslener 3/16/40 3/33/18 2a Yai 3002250 of Text ad Pos. i Newsletter 30.00 In2weeh Bow 16,000
031-07 attennaree ews Global Newsletter af1/18-4/ 15/18 MUI afisfia 300x250 or Taxi ad Pes. 3 Newletter SLI0000 Jn 2-week Bick 16,000
Da1-08 atpremartetNews Global Newsletter a/16/19-9/30/18 3/16/18 a/2fia 3002250 o+ Text ad Pos. 1 Newsletter $3.00 dx 2-weel Bock = 16,000
031-03 ahermartetNews Global Newsletter S/1/18-S/15/168 4/2/18 4/7 /ie 3002250 or Tert ad Pos.L 0 Newsletter «= SLIGO.O0) =n Z-weeh Bock = - 16,000
B31 49 altermazkethews Global Newsletter $/16/10-5/31/18 a/16/i8 Susi 3004250 of Tent ad Pos 1 Newsletter 36.00 dx tewark Bock = 16,000
Os1-aL Siternnarketees Global Me wilerter 6/1/18-6/ 15/168 SIL/18 asf 300x250 of Tart ad Pos. 1 0 Newsletter «= SL100.00 Iu week Bick = 16,000
031-12 altermark etNeus Global Newitetter 6/16/10-8/30/38 5/16/18 6/43 2002sdorTemad = «=Pas.1 = Newsletter $000 yn T-waed Bick = 16,000
Bs altermarkethews Global Newsletter TUB PES fk GFE/IB 6/15/18 3000250 or tert ad Por. 1 Newletter SL10000 tn 2-week Bock = 16,000
D314 akermarkethews Global Newsletter PGA TST 6fisfiB ayia 300u7S0 or Text ad Pes. 1 Hewaletter 00 In J-week Siockh = 16,000
0451-15 ahermorkettious Global Newsletter A/S O15 /18 FMS 7 ete 302250 or Text ad Pas. 4 Newsletter $1,100.00 Ju 2uweak Block = 16,000
Dai-16 aftgrmarketNqus Global Newsletter a1 0-RIL/ 18 wyie}ia w/a A0Ga2500rTertad = Pos.) Newsietter 50.00 Jn 2-weak @leck = 16,000
D3h-4? attermarkeiNews Global Newtletter Hif18 9/15/18 aflis S/1S/15 3002750 or Tart ad Pos. 1) 0 Newsletter «= $1,100 00) 0 dn 2-wegk @icch = 16,000
D3}-13 aftarmarhettiews Global Newsletter 9/16/16-9/30/18 8/16/10 ania 300n250 of Text ad Pos, 1 Rewsletter $0.00 lx t-week Boch = 16,000
D3I-19 aitermarkyiNews Global Newsletter 1O/Uf 18-10 15/10 B/70/18 S/L418 Mor crTanad = =—- Pos. 1 Newslener = SLIDOOR «le Tweak @lock «= 16,00
031-20 atvermork etitews Global Newiletter 10/16/18-10/9 1/18 S/T} 18 1/0 3On7Oorfenad = Pos. 1 Nevetkerter $0.00 La t-weekBixk = 16,000
B32 aitemmarketNews Global Newletter 19/2/18-13/35/18 TOA LE bof 14/18 300240 or Text ad Pot. 1 Newsletter 54,100.00 In deweek Bick 16,000
D31-22 altenmarkethews Global Newsletter 14/16 /18-11/30/18 40/16/13 VV 30750 or Tent ad Pos. 4 Newaleter $0.00 da teweek Bock = 16,000
031-73 altenmarkethews Global Marve lener 227/18 125/18 1/3/18 EL/VS/18 Mea Tenad Po. d | Newslemer «= STN00.00 da 2-week Block «= 16,000
O31-74 attermarketNews Global Newslener 12/16/18-42/30/18 11/16/18 £1/30/18 3002750 9 Tea ad Pas. § Hewsleter $0.00 Je 2-week Bloch 16,000
033403 Brake & Front End Newsletter 4/12/1843) 1afie laf lad T/I6fIB 30detSt of Text ad Po:.4 = Newsletter = $1,160.00 D-We¢h (Mon] 24,065.
032-4 Brake & Front End Newsletter 4/2/ (8-4 fO/ 18 asia assis 300250 or Text ad Pos. 1 Hewileter $1,100.00 1-Week [Mon] 74,065.
012-05 Bake & Front End Newsletter aF30/10-5/6/10 ajysia a/IG/8 3002250 or Text ad Po. t Nevsletter = $1,100.00 F-Week [Mon] 14,063
032-06 Gake & Front End Newsletter SALOONS siiafia Sflgjia O75 o Test ad Pos.1 09 Newsletter = $1,100.00 } Week (Mon) 24005
32-07 Brake & Fron End Newslenter FB/LE- T2218 G/iasta Wu 100n2 50 or Text ad Pos.L = Hewsletter =. $1,400.00 2 -Weaek (Mon 24065
32-08 Grate & From End Newsletter Bf20/18-0/26/18 Tayi ayasia 3002950 or Text ad Pot 1 Newilener $1,100.00 t-Week (Mon) 24065
032-6 Brake © Front Eid Newrsle tier STIOVTE-S/LE/18 a/13/e ery 3002150 or Tex ad Pos. 1 Newslener = $1,100.00 1-Wagh (Mon) 24,265
32-30 Brake & Front End Newsletter S124 38-2113 O/27/18 9/10/18 300RIS0orTextad = Pos.2 0 Newsletter «$1,100.00 Week (Mon) = 24,065
O32-11 Brake & Front fad Newsletter 1Of15/16-10/21/38 Siifie Wyss 360x250 of Text ad Pos.2 09 Wewnlemer = $1,100.00 1-Week (Mon) 240655
032-12 Brake & Front End tewsletter 1/s/18-11/11/18 1o/a/18 1Of22/18 3002350 or Tart ad Pos. 1 Newsleter $1,106.00 1-Week (Monk 26065
33-02 Counterman Mewsle ter 2/16/18-3/30/13 F118 we 3004350 of Tent ad Pos.? «Newsletter «= $1,100.00 lu J-week Bick ©. 24,500
033-03 Countermnan Newsletter 6/2/10-4/15/18 3B/Yis MSA 300x230 o¢ Tart ad Pos.4 = Newsletter «= $5,200.00 lm 2-week Bick §=—- 24,000
D334 Counterman Newsletter 4/26/104fa0/18 afi6/18 apie NHOr2Mortenad Per.2 Newtlener $1,100.00 = In 2-week Boch «= 24,000
033-05 Counterman Newsletter S/i/18-S/95/18 afafe ef12/Ie Wousdortenad = Por. 2 Wewilener SLINGS = le 2-week Bock «= 24,000
193-06 Countgrmpn Newsigtigr SA1G/E-S/I/1E 4/16/18 Sue Ox orlenac Fort Newsletter = $1,100.00 Iz deweel Bock = 24,000
33-07 Countarman Mewtletior G/L 1B-S/ 15/28 Sa S/lsyle 3002MorTemad = Por.3 = Newslemer «$1,100.00 = Ix 2-week Bock = 24,000
o13-08 Countenman Newsletter 6/16/18-6/30/18 sfiefs Gfyis BOOetSdor Test = Pow. 1 Newsletter «= SLEOG.O0) = tt 2-week Bloch «= 24,000
033-09 Countarman Mewslester 3/16/18-7/31/18 Gf15/18 Wu 300eTSdorTestad = Pos. i Newsletter «$1,200.00 de Z-weeh Bloch «= 24,000
033-10 Counterman Newslener 0/16/10-8/21/ 18 Wiles i JOMESGorTesat Pol «Newletter $1,100.00 te t-wesh Bich © 24,000
OFF12 Countermun Newletter 9/16/18-9/30/18 O/lesia ais 200n20orTertad «Pes. 1) =| Newsletter = 80,100.00 «= in Q-week Block = 74,000
033-12 Counlarman Mewlerter 10/16/18-1 18 1718 Wii 3002250 oF Tent act Pos. 2 Newsletter $1,100.00 kn Jewesh Block 24000
0M) ImportCar Newsletter MS/2018-3/ 00/18 a/sjia 2y19/18 3002250 or Text ad Pos. Z Newsletter = $1,000.00 II week Mock q1L4i8
034-02 ImponCar Newsletter HIe/ 4 2/16/18 Min 2O0n2S0orTestad = Pos. Mewslerier $= $1,000.00 Tweak Block 21418
40) IniportCar tepaslerer af2/10-asij1s asia 19/18 300n253 of Taxt ad Pos. i = Mewsletter «= - $1,000.00 lweek Bock 21418
ou I periCar Mapartle rer 4/23/164/79/08 alee ars 1002250 oF Tent ag Poq.t Newsletter = $1,000.05 week Block 1416
O34-05 Impontar Newsletter S/7/IE-S/13/ 18 afsj1a 4/23/18 3D02250 of Text ad Pos. i Newsletter 54,000.00: 1 week Glock 1418
034-06 ImportCar Newsletter Gas 186s 10/38 srg SAB 32002259 of Tent ad Pog. Newsletter = 51.000.00 J wack Bock 21,418
MISEORY Meda

Ronlidential
 

 

 

 

 

 

 

 

O07 InporsCas Mewelntier eens S/I1/18 efafia 00s0owtensd Pos] = Newsletter © $1,000 00 Aweet Bloch =—-21.415
034-08 Importar Newsierter PEMIS-F/LS/B SLSIE G/aSia 3005250 of Tent ad Pos 1 = Newtlener = 1,000.00 Tweeb Bloch 21,418
O34-09 importCar Newsletter B/13/18-B/ 59/18 7/16/18 730/ia 30Gu750 of Text ad Por 2 Newtletter = $1,000.00 Tiegh Bloch 21,418
oH.0 Importtar Newsletter ofa) 8-3/9 18 aiefia Bs20/13 207SOortextad = Pox] = Newtlener «= $1,000 00 J week Bloch 21418
034-3) ImporrCa: Newsletter R247 38-97 30/ 18 afzriia o/s tosia 30z0ortesad = Pos.1 0 Mewslemer = $1,000 00 Lweeh Block 71418
034-32 Impontar Newsletter 1O/95/58-1 0/21/18 LFS a0/us/1a 3000250 of Text ad Pot.% 0 Mewsletter = $1,100 00 Leek Block ails
034-13 ImportCar Newsletter 1Os79/18-11/4/18 losasie 10fi$/18 3000750 or Tent ad Po 2 Newsletter $1,100.00 1 week Block 248
p34-14 lmportcar Newsterter AA/S/18-10/1/t8_ 19/8/16 1/27/18 OHGorTetad — Pos.2 Newsletter $1100.00 lweck Bick 93,418
035-03 Twe Review Newsletter Apri Hye 3/15/18 JOSertertad = Pos 2 Kevesletter = $1,100.00 Month V6?
basta The Review Newsletter May af2is ane Master fertad = Pos.2 Newsletier = $1,100 60 1 Month 17 763
B1S-05 Te Review Newsletter uy Gf L/18 G/IS/IB 3OOrS0 or Femad = Pos.) Newsletter = $1,100.00 2 Adlon 17.762
G15-06 Tice Review Newsletter august ula Weft8 S0OasOorTetad = Pas. 2 Newilener = $1,100.00 1 Month 17,762
035-07 Toy Review Newverter Saplambar wifi asis/te BOOT or Textad = Pos. 7 Newsleties § = $1,100.00 iMoenh 17.762
035-08 Ture Review Newsletter Oaober gala ofa/1e ROAM orfertad Por. 2 Newsletter $3,100.00 1 Month 7,762
036-01 Tomorrow's Tech Newsletter Agri 3/1/18 HIS/S 3000 erTestad = Pas. 6 Newsletter $1,100.00 i Menth 16,000
036-02 Tomoreve's Tech Newsletter May afzs af16/1s 500280 or Text ad Pos.§ NewHetter $1.100 00 i Month 36,008
036-03 Tomorow's Tech Newslener hur 5/4/18 S/15/15 MOusorlemad Por 1 Newletter $1,100 00 i Month 16200
ot6-4 Tomorrow's Tech Newsletter September afi Bf15/13 SMa20orfemad Por.1 Newsletier $1,100.00 t Menthe 16,000
OF6-05 Tomerow's Tech Newsletter October B/d1/ 10 9/1a/te MMorlested Pol tewsleier —-$.5.100.00 J Month 6.000
037-04 Underteod Service Newsiener AfLGf1e-4s27/ 10 3/16/10 af26/18 Ie Tenad Pot.) | Newlener = $1,100.00 1 week Block wa
O3T-05 Underhood Senige Newslener SAAS Ia 4/6/18 afiesik 3000150 of Text ad Pus 2 «(Newwener = $1,100.00 1 week Block 78,387
03706 Uaderhoad Service Newsletter GFA AB/LOV IS SHa/1E SMGs1E 30GnSMorTemad = Pos. 1) = Newaletter = $1,100.00 I week Block 2a387
oarar Underhood Service Newsletter 4423/18-7725/18 6/22/18 Was 3005250 or Text od Pov to Newsletter = $1,600.00 Sweet Bock wa 38t
037-08 Unde rhood Service Hewsletter O/27/18-3/2/18 Wate B/G/ LR 3001750 or Teri ad Pov. i = Newsletter = $1,100.00 Lweek Bloch 28,382
037-9 Underhood Service Newsletier 9/17/10-9/23/18 afi7fe A/27/18 300a250 or Text ad Pay a Rewsletier = $1,300.00 1 week Block mn
037-10 Underhood Service Newsletter 1Of95/18-1O/2 1/18 9/18/68 ofeasie 4002250 of Text ad Pos. 2 Hewletier = $1,100.00 Lweek Black 26,382
O37-1) tnderhood Service Newstetunr 10/79/13-11/4/18 9723/16 ioyesie 3002750 of Test ad Pos. 5 Newsletter $1,300.00 lweek Bhck 26,383
037-2 Underhood Service Newsletter Q/22/18-1 1/18/18 oy 1a/18 W/E 3002250 or Text ad Pos. 2 Newsletter = $1,100.00 lweek Block 28.382
037-3 Underhood Service Mewsteter VLRO /18-12/2/18 16/26/18 tsi 3002259 oF Text ad Pout Newletter $1,100 00 i week Block 30,38?
DI7-14 Unde rhood Service Newsfetter 19/128 AVI U/L 3000250 of Text ad Pos. Newsletter $7,100.00 Lvrek Glock 38,382
Torai Net Medla Cost: $68,255.00
fe oa 7 7 Se a a ge
pee Siena et ee a cal : : - iE j

Send invoices Ta; Sraallve Agency;

hiISTORY Media Contact: Sean jareck TFI Envision, inc, Comact: Catherine Sth

1776 Broadway Sulte 1610 Phone. 212.246.5520 111 Westport Avenue Phone: 203 845 0700 «10

New York, NY 10019 Emall: sjareck@hillstary.com Norwalk, CT 06851 Email: catherine@tfenvision com

AMgtetialy Materials for each andivid gal insertion wil! be sent darectty from the adveruise: to the p by the Marercalt Due Bare acted abuve sisleas thee se wevilied

Inyoitee: AH inva-ces mutt be sent Lo DUISTORY Biedio only atthe oddies; above ond WOT ta adwertiser, lneludet@ Gember en alt invooces. atherwaedavoice wilt be sent back withaut

process! ng.

Other Forms, hnistGRy Media acts only oy an agent for the advertiser an doi Act posrantec payment Hom the advertiser. whe s solely reqnensibie fur payment wf this order. MSTOAY Maula
will DUE the advertises and, apin recelot of payminnt due, will rem.¢ the amount due lo media vendor upart paynent duedate, HISTORY Media does not receive payment from the sdvert ser
before the Matorals Dud Date then it ney cancel this order imnedlate y apds noticeand without further cbigaztian to publiqnes, Ths lOag{az a gne tb meorder only and bh USTORY Media may
change, modify ar conceal any o7 all parts oh this 1 w thout pcnalty wode weil ce not ce [vis email, facsim se oF ethtew se}io publisher on of pene Ld ioace cloncg aed will nave nn farther
obligation to publisher, Any unauthorised er iccarcect invertiarsw.il be the seaponcbilty afehe media veador ond Hake IISTORY Media of advertesty. Ifrhe aplveetigement tuhsineacrect ¥
due to any fault af rhe inedia vendor neither NiISTORY Media nar adver iser shail be responuble for payment for the aulverusement By accepting this lO, the media vendar understands and
awets 22 beeen by all teres and condi tons coitalmed in piesig: No verbal agecermenty re recognized by Ure garties, Th sisthecamplete and eaclusive undurstanding pr ehe partet with
rocprch ta this transaction. Facsmilrorgther cop os shall be cunsidered a3 ong nots. He additional or cenMiczng teremiin anyowler dacumer.s of cacrepoadence shall aoply.

 

 

hilSTGAY Medla
Contdenthl
Ha STORY | Mepia TF! | envision...
1776 Broadway | Suite 1610 | New York, NY | 10019

 

Date: 3/22/18 Vendor: Babcox Media, Inc.
Order Ref. #: PEAKBABO32218-1 Contact: Mike Maleskl
Advertiser: = Old World Industries, LUC. Phone: 330-670-1234 x219
Product: Peak Anti-Freeze { Coolant Email: mmaleski@babcox.com

 

 

PRINT PLACEMENTS

7 ar

     

(sue/Run, = =Seae = Material Position

   

 

 

 

 

 

 

 

 

 

I
Placement ‘“2RREIE ““oste Closing Closing Costusp) Mserilons circulation
Antifreeze: Coolant has
Adjacent to becomea “forgotten
JOP EAK2018-PCTMO1 Counterman 5/1/18 May 4/17/18 4/24/18 P4c Antifreeze Fditorial fluid” thanks to long life Print $3,995 1 38,176
additives,
Opposite Relevant P.AR.T.S. (Professional
IOPEAK2018-PCTMO2 Counterman Le September =. 8/17/18 a/24/18 Pac Editorial OR RHP Automotive Repair Print $3,995 1 38,176
Front of Book Technician Survey)
Adjacent to Cooling
(OPEAK2018-PCIMO3 © Counterman «10/25/18 = October «= 9/28/18 10/5/18 Pac System {Potential et epee leue poe Print $3,995 1 38,176
a 2 Test Prep Guide
Topic} Editorial
Total Media Cost: $11,985.00
ADDITIONAL INSTRUCTIONS See Net 30 Days
Send Invoices To: Contact;
hillISTORY Media Sean Jareck
1776 Broadway Suite 1610 212.246.5520 : CG A
New York, NY 10019 sjareck@ hillstary.com CSO E: Tits AY
hillSTORY Media Authorized Signature
Creative Agency: Contact:
TFI Envision, Inc. Liz Ball
111 Westport Avenue 203.845.0700
Norwalk, CT 06851 liz@tfienvision.com 3/22/2018

 

 

Date

 

lnvgices, All invoices must be sent to hilSTORY Media only at the address above and NOT te advertiser, Include PO Number on all invoices, otherwise inveice will be sent back without processing.

Other Terms: hillSTORY Media acts only as an agent for the advertiser and does not guarantee payment from the advertiser, who is solely responsible for payment of this arder_ hillSTORY Media will bill the advertiser and,
upon receipt of payment due, witl remit the amount due to media vendor upon payment due date, if hillSTORY Madia does not receive payment from the advertiser before the Materials Due Date, then it may cancet this
order immediately upon notice and without further obligation to publisher. This tO is for a one time arder only and hiISTORY Media may change, modity or cancel any or all parts of this (O without penalty upon written
notice {via email, facsimile, or otherwise) to publisher on or prior te space cloting and wil have no further obligation to publisher, Any unauthorized of incorrect insertions will be the responsibility of the media vendor
and not hHISTORY Media or advertiser. Ifthe advertisement runs incorrectly due to any fault of the media vendor neither hillSTORY Media nor advertiser shall be responsible for payment for the advertisement. By
accepting this 10, the media vendor understands and agrees to be bound by all terms and conditions contained in this 10, No verbal agreements are recognized by the parties. This isthe complete and exclusive
understanding of the parties with respect to this transaction, Facsimile or other copies shall be considered as originals. No addisional or conflicting termsin any other documents or correspondence shall apply.

 

HISTORY Media
Confidential
HILLSTORY | MEpIA fa TF! envision.

1776 Broadway | Suite 1610 | New York, NY [| 10019 TTT ISSN tt Lea ee) eden

   

= A eae a : ' = : fs eS eee wat.
fete cei ae Ng er ies (NETS SALON (oy Hels Sethe AUS ae Unga
Order Rat. #: SMPBABO20516 3 Date: 4/20/18 += Revised ‘
Advertiser: Standard Motor Products Vender: Sabeox Media, Inc
Contact: Sean Jareck Contact: Mike Maleski
Phorie: 242 2465520 Phone: ~~ 330-670 1234 2219
Emall: . sjareck@hilistory.com Email mmaleski@babcox.com

See Media Plan incorporated Herein For Details On Ad Placement.

Payment Bue Bate: Net 30 Days
Total Payment Due: $70,759.95

 

 

 

 

 

 

 

RIUSYORY Authorized Signature: «fy Guvcke
toa Spee) Mimarisl Digttl GrowMede Lengthof
losmPi0i8 einen | Teme tee /funDite — ciogag losing oe Poution = Media Cost {USD} mlacenent MPTEBIONS

0100-02 Streemerewtews com Maren afUsaa aa 200250 # ave Pot ¢ Wetate $1100 Da moet 41,000
D4a06-03 Aftesmariethews com May anya anesid 72800 Foed Poa A Weln te $1,100 GO Tmanth £2,000
0300-4 AtrermactetNew? con haw afisie Si25/08 2000750 Pleeg Pat c Webtte $1.100 oo Imonih 42000
b30c-05 Ahermariattiews com October eis alee S0aazso Fxeg hot ¢ Webtte $1,100 60 imeonin 41,500
DIN Aherrackeitfews om November vOfp/1e Eos ES /38 sO01240 Fed Pos @ Webste $1,100 OO }mgath 42,000
0318-03 Ahermart ectewt carn (Premhan Pithdown) WUE 1 S/S Wapls 700.150 Ws = fenal Page Webane $1,100 po Twerek Dlg 18.000
Os19-04 Attanmart ¢ptewLoom (Prem Pun hdewn) 27f18 9/3623 TAR efesia 9000480, 0000150 = fap etPoye Welnte $1.100 9 d week Blogs $6200
Os Ahattsarkethevd con [Premigm Pushdewn]) SPRUE OF 2B Made B/I7/19 = 9090450, 0000180 Topol Page Websus $1100 00 L week Bock 14.000
D110-06 Afarmari ete carts (Premiuen Puibdows) EVPU3/18 21/25/38 WCAIID —LOATH/1N = HONS. 600180 Tow ol Page ¥iebite $3.100 O¢ Jwagk Bio 18.000
DIIGO BrakeAndF rortEnd com Marh zu TSS 13400 Fired Pom 3 Wiebsde $1109.00 ments 27,D00
Bs206) BrakeandFrnténd com Apri Mus MUss38 72410 Cry pres Viebine $4 100 00 imenib 27,200
O120-05 BeaheAnd? ronind com fune fie 5/15/18 Hw Fired Pop A Viebace $1100 ty Leronth 27,D00
bs2004 Braheand? ronuead oer tuty eiifa B/S 1G T2090 Feed Pot Webtr $i joo oo lmenth 27,060
BIH? BeahaAnd?ronti nd com Seclember ayia BASSE 728990 Feed Pot A Webtte $1.100 00 1 month 77.20
e330ce Brabeand?sonitad aon Nevernber Ios tf1s OfLS/18 T2000) fynamic Wenge $1100.90 Lmonth 27 p00
0331-01 BaleAnd?romtEnd xen WIDEO May 343/18 4fUt8 | Video Seomonhip Video Webiee $4034 00 imomnh 73,000
0323-03 BrateAndt rontt ad con: VIDEO October Biss ia 8/31/18 Video Soanianihp Veeo Went $4.07 00 Imentn 73.000
Ov30-0) Counte rman com baarch 7sa8 Urssia 3001750 Fucd Por & Webste 5h190 00 1 month 27,000
O13e-04 Caters corn apr ij a/is/la WAH fad Pat A Weinte $3100 00 Jmonth TIS
0330-05 Countermen com baby 6fyie 6/IS/18 72009 Oynamic Watate $1,100 00 Limon 2700
330-06 Courteiman com Augiit WMG TEAS 7780) Fued Por & Webue $6.400 0G Lemont 17.200
Ooo Countemmig com September S/Us}8 B/AS/1A 73000 Gyosne Webue $4,200 00 1 moeth 272000

THOS COURLEITHS CDF Otizher afaiia Of14/18 3001250 Fued Pot 8 Waobtte S$L1G7 00 i manth 27 po
ayo Counternes com Movember SO/1/J8 1osis/1e 72350 tynennt Webule $4,200 00 Lmonth 77200
730-11 Countermao pom PARALLAR 7/23/18-7/19/ 28 6/2518 WWafie = 790v3 000, 7hde750 ros Webte $1.100 00 weet aco

d de Dye ls Coymternan com Premium Pusha SUT UE ITS 216516 AOFIS HOrdkD ROS Topol Page Wabwte $1100 & Tweek Blegk TaD
034503 Iemport Cat oa téonh Nils 25/38 Fae Tynan, Veebine $4100 060 EAlonth 2700
0340-03 jonpert-Car cam tiny 4a73{48 apres Fia9 Fhed?or A Websae $1.100 99 Thlenwn 37,400
0316-05 tmpot<ar com holy 1/18 osts/it 21040 Fined Poa A Webina $4.100 60 TMonth 37 DO
9340-08 Import-Car com Augytt Wafla Fy tes18 Hy Oynamic Website $1 100 i Month 37,000
9310-0? Inpodt-Car coen Onoher aie tag F28ehG FuedFot A Vig bine $1300 06 iManh 700
oe impor far con Aowerbar t/ie = osreyaa 2001750 Fued For 6 Wabone $1,200 00 2 Mont 437 900
6310-09 beepost-Car corn Oecembar ayidia sEUS/18 A | Oyreme wWweborte $1.300 og 2 Merih 17,000
0345-01 import-Car com Vigo june 472018 SAAMR Video Spomorthg Video Website 53.038 iL Ronich e000
O54-02 importer oom VICEG Sepigthber Ul G/1/18 Yeo Spomonhe Video Website $4407 0K 1 Month 30.500
Oss Tare Review core Marth MEW 2/15/16 726090 Oynamiz Webtne $2100 06 1 Month 27 GO:
Osu: TeeRevare oman May IB 4/16/16 728190 Faed Pgs A Wartane $1 109 00 1 Month 27608
03500 TreReviee com dune SNE 5/15/38 726090 Byrami¢ Webtite $4 100.90 3 Mlpach 27206
Oso Treteren com huty SSE G/B 720190 Fined Poy A Webgap $1100 08 1 Monm 37.008
0350-07 TieRewep com Seplember asinte aise 2d Dynanye Welvar St f0d as 1 Monn 27,000
Ojso-08 TineHeview om October AFIS oy ias18 F2H90 Pied Pot A Webser $2 ot i Atenth 37000
Bjéon) Tommoruwslechnicien com felerth Mie Wie TEASD Oyngame Wabsee SL 1be on {i Month 39,000
DIG? Tom mesrow Hechaean com Apa a/afe iS/ak Treas Fed Pos & Webster 51,100 06 b Month asa
0160-63 TonmeanowsTecinelen conn Atay safe ofiey ie FOBx50 Byname Webter S10 ot § Month 4$o9
0360-01 Tammorawi techrman com June S/LE Sf5708 7iaa0 Fieed Pas A Wansee $1 10000 i Month 45.000
0360-05 Tommorows Techn conn Juby Sfij1s Gf IS/IE TBO Bynarnic Webies $1100 0 1 Bion aS D0
D360-06 JeruniorowsTechnioan com Seplember BAB BLS /38 7290 foedPo a Wetute $1.100 60 Lhtonths 45,000
0161-03 TammarcanTechnicien com WEBMAA Gctober THI assis Wutwar Soonior Webmar Webots $0.250 OO 1 Month Teo
FASTORY Stewie

Cobiden tis
oste-cz Undwhood$enicg.core . xf} Mards ais afs/ak 73S Fed Po.A || Waban $2,100.00 1 Menth 93,000

sns/is 738680 Dynamt Wabsita = $1,100.00 3 Month 95,000
s/15/18 ruse FoedPos.A 8 Welwte = $1,200.00 4 Month 95,000
e158 Tao Dyremig = Webahe = $3,200.00 t Month 95,900
S/WIb Video Sperusshin ——_Véleo Websne $4407.00 i Month 95,000

 

 

Total Net Media Cast:

 

 

   

 

 

Gees EMG see een yee en
Send invoices To: Creative Agency:

HISTORY Media Contact: Sean Jareck TE Envision, inc. Contact: Catherine Smith

4776 Broadway Sulte 1610 Phone: 212.246.5520 411 Westport Avenue = Phone: 203.845.0700 0

New York, NY 10019 Emal: sjareck@history.com Norwalk, CT 06852 Ematl: catherine@ tlenviston.com

 

 

pare Titeryee Lace ee ey a r Maes : : = rae = ne Pe Tyee 5

Materials: Materials for each individual iasertian will be sent directly from (he advertiser to the sublishes by the Materials Cue Datelisted above unlessotherwitespecified
fovelces; All lavolees must besent te MUSTORY Media oaly at the address above and NOTIo advertiser, IncledeiO Number on allinvolces, ctherwiteinvcice wil besent back without processing

Debes Terms; HUNSTORY Med] # acts only a¢.an agent for the advertiser and does not guarantee payment from tha advertises, who tr solely responsible for payment of this order, REISTORY Media will
bill the advertizes and, upon receipt of payment due, will remit thea amaunt due to media vendo? upon payment dugdate. HbilISTOAY Media docs nat tecelve payment from theadvertiser befarethe
Materlais Due Data, thenit may cancel thi order immedi ely upon notica and without further obligetion to publisher. This 101s for sane ilmeorder onty mad HISTORY Media may change, mod-fy
or ¢aneed any or alt partec! this (without penalty upon weltien notice tvia emall, facsimile, or otherwise} tc publisher on or prior to spaceciagng and wall have no further obigation to pubsisher
Any unauthorlred a7 incerrect insertions will be the responsibility of the media vendor and not hNISTORY Mediaos advertiser. the adverthement runsincorrectty dueto any feuit ofthe media
vendor neither hiRSTORY Media nor advertler shal! be responubte ler payment for the advertisement, By accepting this 10, the media vendor understands and agrees to be bound by all terms and
conditions contained Inthisi®. No verbal egteements arerecogelred by the parties. This ls the complateand exclusive understanding ofthe parties with respect to thistranizaction. Facsimiteor
other copies shall beconddered as originals No additional or conflicting termsin any other documents of corretpondence thall apply

 

NESTOAY Mats
Confidential
